July 25, 2007
 


Every Glory International Group, Inc.
100 N. Barranca Ave. #810
West Covina, CA 91791
Tel: 626-839-9116
Fax: 626-839-9118
 
Re: Proposed Purchase and Sale of Branded Retail Division
 
Dear Mr. Kang:
 
The purpose of this letter (the “Letter”) is to set forth certain nonbinding
understandings and certain binding agreements between Ever-Glory International
Group, Inc. (“Prospective Buyer”), and Escela V Fashion Co., Ltd. (“Prospective
Seller”) with respect to the possible acquisition of all of the assets of a
business of the Prospective Seller involving a branded retail chain in the PRC
(the “Business”).
 
PART I: NONBINDING PROVISIONS.
 
The following numbered paragraphs of this Letter (collectively, the “Nonbinding
Provisions”) reflect our mutual understanding of the matters described in them,
but each party acknowledges that the Nonbinding Provisions are not intended to
create or constitute any legally binding obligation between Prospective Buyer
and Prospective Seller, and neither Prospective Buyer nor Prospective Seller
shall have any liability to the other party with respect to the Nonbinding
Provisions until a fully integrated, definitive agreement (the “Definitive
Agreement”), and other related documents, are prepared, authorized, executed and
delivered by and between all parties. If the Definitive Agreement is not
prepared, authorized, executed or delivered for any reason, no party to this
Letter shall have any liability to any other party to this Letter based upon,
arising from or relating to the Nonbinding Provisions.
 
1.   Due Diligence. Prospective Buyer has commenced, and intends to continue,
its due diligence investigation of the prospects, business, assets, contracts,
rights, liabilities and obligations of the Business, including financial,
marketing, employee, legal, regulatory and environmental matters (as
applicable).
 
1

--------------------------------------------------------------------------------


 
2.  Proposed Form of Agreement. Upon satisfaction of the condition set forth in
B(1) and (2) below, Prospective Buyer and Prospective Seller intend promptly to
begin negotiating to reach a written Definitive Agreement, subject to the
approval of each party (in their respective sole discretion), containing
standard representations, warranties, indemnities, conditions and agreements by
Prospective Seller.
 
3.  Conditions to Proposed Transaction. The parties do not intend to be bound to
the Nonbinding Provisions or any provisions covering the same subject matter
until the execution and delivery of the Definitive Agreement, which, if
successfully negotiated, would provide that the proposed transaction would be
subject to customary terms and conditions, including the following:
 
(a)  Prospective Buyer’s obtaining adequate financing for the acquisition of the
assets of the Business;
 
(b)  Prospective Buyer’s completion of its due diligence review and the results
of such due diligence being satisfactory to Prospective Buyer in Prospective
Buyer’s sole discretion; and
 
(c)  representations and warranties of the parties being true at the closing
date.
 
4.  Pre-Closing Covenants. Prior to Closing, the Prospective Seller will conduct
the Business in the ordinary course consistent with past practices.
 
5.  Other Proposed Terms. Prospective Seller would provide training and/or
operational support and guidance for a reasonable period to be agreed by the
parties.
 
PART II: BINDING PROVISIONS.
 
Upon execution by Prospective Seller of this Letter, or a counterpart thereof,
the following lettered paragraphs of this Letter (collectively, the “Binding
Provisions”) will constitute the legally binding and enforceable agreement of
Prospective Buyer and Prospective Seller.
 
A.  Nonbinding Provisions Not Enforceable. The Nonbinding Provisions do not
create or constitute any legally binding obligations between Prospective Buyer
and Prospective Seller, and neither Prospective Buyer nor Prospective Seller
shall have any liability to the other party with respect to the Nonbinding
Provisions until a Definitive Agreement, if one is successfully negotiated, is
executed and delivered by and between all parties. If the Definitive Agreement
is not prepared, authorized, executed or delivered for any reason, no party to
this Letter shall have any liability to any other party to this Letter based
upon, arising from or relating to the Nonbinding Provisions. Each party
acknowledges that it will not take action or refrain from taking action in
reliance on any of the Nonbinding Provisions or the negotiation thereof, and
that any such reliance would be at its own risk. No subsequent oral agreement or
consent of the parties (including partial performance) shall be deemed to impose
any such obligation or liability.
 
2

--------------------------------------------------------------------------------


 
B.  Acquisition. Prospective Buyer and Prospective Seller shall negotiate in
good faith and undertake best efforts to consummate the proposed Transaction, if
and when the following conditions are met:
 

1.  
The Prospective Seller operates fourteen (14) or more stores worldwide; and




2.  
the Proposed Seller achieves annual consolidated sales (in any 12 month period)
of USD $5 million or more.



C.  Basic Terms
 

1.  
Basic Transaction. Prospective Buyer would acquire all of the assets of the
Business, or alternatively, acquire 100% equity ownership of the Prospective
Seller (the “Transaction”).

 

2.  
Purchase Price. The total purchase price for the assets of the Business shall be
based upon a fairness opinion of a reputable third party valuation professional.

 
D.  Definitive Agreement. Upon satisfaction of the conditions in paragraph B
above, Prospective Buyer will be responsible for preparing the initial draft of
the Definitive Agreement. Subject to the final sentence of Paragraph C below,
Prospective Buyer and Prospective Seller shall negotiate in good faith to arrive
at a mutually acceptable Definitive Agreement for approval, execution and
delivery on the earliest reasonably practicable date thereafter.
 
E.  Access. Subject to the confidentiality provisions set forth below, upon
reasonable notice to the Prospective Seller, the Prospective Seller shall
provide to Prospective Buyer complete access to the facilities of the Business,
books and records and shall cause the directors, employees, accountants and
other agents and representatives (collectively, “Representatives”) of the
Business to cooperate fully with Prospective Buyer and Prospective Buyer’s
Representatives in connection with Prospective Buyer’s due diligence
investigation of the Business and the Business’s assets, contracts, liabilities,
records and other aspects of its operations (as described in Paragraph 4 of the
Nonbinding Provisions). Prospective Buyer shall be under no obligation to
continue with its due diligence investigation or negotiations regarding the
Definitive Agreement if, at any time, the results of its due diligence
investigation are not satisfactory to Prospective Buyer for any reason in its
sole discretion.
 
F.  Conduct of Business. Until the Definitive Agreement has been duly executed
and delivered by all of the parties or the Binding Provisions have been
terminated pursuant to Paragraph H below, Prospective Seller shall operate the
Business in the ordinary course, and not engage in any extraordinary
transactions without Prospective Buyer’s prior consent, including:
 
3

--------------------------------------------------------------------------------


 
(i)  not disposing of any assets of the Business, except in the ordinary course
of business; and
 
(ii)  not borrowing any funds, under existing credit lines or otherwise, except
as reasonably necessary for the ordinary operation of the Business in a manner,
and in amounts, in keeping with historical practices.
 
G.  Disclosure. Except as and to the extent required by law, without the prior
written consent of the other party, neither Prospective Buyer nor Prospective
Seller shall directly or indirectly, make any public comment, statement or
communication with respect to, or otherwise disclose or permit the disclosure of
the existence of discussions regarding, a possible transaction between the
parties or any of the terms, conditions or other aspects of the transaction
proposed in this Letter until the sooner of the expiration of this Letter or
entry into Definitive Agreements.
 
H.  Costs. Each of Prospective Buyer and Prospective Seller shall be responsible
for and bear all of its own costs and expenses (including any broker’s or
finder’s fees) incurred in connection with the proposed transaction, including
expenses of its Representatives, incurred at any time in connection with
pursuing or consummating the proposed transaction.
 
I.  Consents. Prospective Buyer and each Prospective Seller shall cooperate with
each other and proceed, as promptly as is reasonably practicable, to seek to
obtain all necessary consents and approvals from lenders, landlords and other
third parties, and to endeavor to comply with all other legal or contractual
requirements for or preconditions to the execution and consummation of the
Definitive Agreement.
 
J.  Termination. The Binding Provisions may be terminated upon written notice by
any party to the other party if the conditions in paragraph B are not met by
July 25, 2008.
 
Please sign and date this Letter in the space provided below to confirm the
mutual agreements set forth in the Binding Provisions and return a signed copy
to the undersigned.


Very truly yours,


PROSPECTIVE BUYER:


Ever-Glory International Group, Inc.




______________________________
Yi Hua Kang
 
4

--------------------------------------------------------------------------------


 
Acknowledged and agreed as to the Binding Provisions:
 
PROSPECTIVE SELLER:

 
______________________________
  Date: _____________________
Li Ling
   



5

--------------------------------------------------------------------------------


 